98 N.E.2d 2 (1951)
155 Ohio St. 184
Ex parte AMES.
No. 32128.
Supreme Court of Ohio.
March 28, 1951.
Charles Ames, per se.
C. William O'Neill, Atty. Gen., and Max H. Dennis, Wilmington, for respondent warden.
PER CURIAM.
The remedy for review of errors or irregularities in the conduct of a criminal trial or sentence after conviction is by appeal and not by habeas corpus, where the committing court had jurisdiction of the subject matter and the person. Ex parte Van Hagan, 25 Ohio St. 426; In re Whitmore, 137 Ohio St. 313, 29 N.E.2d 363; In re Burson, 152 Ohio St. 375, 89 N.E.2d 651.
Petitioner remanded to custody.
WEYGANDT, C. J., and ZIMMERMAN, MIDDLETON, MATTHIAS and HART, JJ., concur.
STEWART and TAFT, JJ., concur in the judgment for the reasons stated in the concurring opinion in In re Levenson, 154 Ohio St. 278, 95 N.E.2d 760.